UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4290


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES BEARRIE HYLTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00292-TDS-1)


Submitted:   October 15, 2013             Decided:   October 22, 2013


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Ripley Rand, United States Attorney, T. Nick
Matkins, Special Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     Bearrie     Hylton       appeals    the     district     court’s

judgment    sentencing    him     to   seventy        months’     imprisonment    for

possession of a firearm by a felon in violation of 18 U.S.C.

§ 922(g)(2) (2006).       On appeal, Hylton argues that his sentence

is substantively unreasonable.           We affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.              Gall v. United States, 552 U.S.
38, 51 (2007).        In doing so, we first examine the sentence for

significant procedural error, including improperly calculating

the    advisory      Sentencing        Guidelines        range,      treating     the

Guidelines    as     mandatory,    failing       to    consider     the   18    U.S.C.

§ 3553(a) (2006) sentencing factors, choosing a sentence based

on clearly erroneous facts, or failing to adequately explain the

sentence.     Id. at 51.        We assess the substantive reasonableness

of the sentence under the totality of the circumstances.                        United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the Guidelines range, we presume on

appeal that the sentence is substantively reasonable.                           United

States v. Strieper, 666 F.3d 288, 295 (4th Cir. 2012).

            We conclude that Hylton’s sentence, which was at the

bottom of the properly calculated Sentencing Guidelines range,

is    not    substantively       unreasonable.             The     district      court

considered     and     rejected     Hylton’s          arguments     for   a     below-

                                           2
Guidelines sentence.            The court noted that Hylton’s criminal

history   and    lack    of   employment    history   weighed     against     him,

finding   that    a     within-Guidelines     sentence      was   necessary    to

provide just punishment and protect the public.                   See 18 U.S.C.

§ 3553(a).       Because the district court acted well within its

considerable discretion in making this finding, we conclude that

Hylton has not rebutted the presumption of reasonableness that

attaches to a within-Guidelines sentence.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument   because   the    facts   and    legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                       AFFIRMED




                                       3